MEMO OPINION
PER CURIAM:
This is an original proceeding wherein the petitioner, County Attorney of Silver Bow County, sought an appropriate writ against respondents ordering that the trial setting in the case of State v. Donald Holmes, cause No. 9021 in the district court of Silver Bow County, be vacated, and secondly, that a full and complete transcript of the record made in said court on June 19, 1973, be prepared and furnished by respondents. ;
Following ex parte presentation before this Court on June 25,, 1973, an order to show cause was issued staying further proceedings in the Holmes case and directing respondent court, through counsel, to be and appear before this Court on July 9, 1973, and show cause. In response thereto respondent court has furnished a full and complete transcript of the proceedings in question, issued an order nunc pro tunc clarifying its oral order and minute entry, the trial date has passed, and counsel for petitioner and the district judge having appeared and been heard in oral argument and the matter having been submitted for decision; ■
Now therefore, the writ sought is denied for the reason that *545the order to show cause has been complied with. It is to be-noted, however, that from a reading of the transcript that the admissibility of the State’s evidence has not been finally determined and will be judicially determined upon the trial in the ordinary course of the law.
The stay order is hereby vacated and set aside.